DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
In an amendment filed 11/11/2022, claims 11-12 and 15 were amended.. Currently, claims 1-17 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8, 10-11 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nayar et al. (US 20040070565 A1). 
Regarding claim 1, Nayar teaches a method for compensating for reflection on a display device, the method comprising: capturing one or more images of a scene facing the display device; (Figs. 1 and 4, Fig. 32. para 61-65, 133-134 shows the process to detect light source for pixel signal adjustment)
identifying from the captured images one or more reflection-inducing zones located within the scene facing the display device; (Figs. 1 and 4, para 61-65, 133-134. Step 106)
receiving one or more predefined properties of one or more light-generating objects located within the scene; matching one or more of the reflection-inducing zones to corresponding one or more of light-generating objects, (Figs. 1, 4 and 19, para 61-68, 102, 109, 133-134. Step 408-412.)
the one or more  predefined properties being measured and stored prior to the capturing the one or more images of the scene facing the display device; (Figs. 1 and 4, para 61-69, 133-134. Step 402-404.  Please note that the properties of the lights sources are stored as the brightness and direction of the lights sources are detected and calculated which means they are stored in order to carry out the compensation.  Please note that in order to detect the light sources, various information regarding the light sources would need to stored and measured prior in order for the detection to happen as para 82-100 talks about data acquisition of light sources which can include color, brightness and location.)
determining specular reflection effect on the display device caused by the reflection-inducing zones and based on the predefined properties of the corresponding light- generating objects; (Figs. 1 and 4, para 61-67, 133-134. Step -404)
and adjusting a target image to be displayed on the display device based on the determined specular reflection effect. (Figs. 1 and 4, para 61-67, 133-134. Step 4)

Regarding claim 2, Nayar already teaches the method of claim 1, 
And Nayar further teaches wherein the one or more predefined properties of the light-generating objects comprise one or more of location, predefined luminance values, and size of each light-generating object. (Figs. 1, 2 and 4, para 61-68, 82-100, 133-134. Step 408-412)

Regarding claim 3, Nayar already teaches the method of claim 2, 
And Nayar further teaches further comprising determining a distance of one or more of the light generating objects(s) from the display device based on the predefined properties of the light-generating objects. (Figs. 1, 2 and 4, para 61-68, 133-134. Step 408-412. Depth of the light sources.)

	Regarding claim 5,  Nayar already teaches the method of claim 1,
And Nayar further teaches wherein a location of a first one of the one or more light-generating objects is specified or indicated by the one or more predefined properties and the location of the first light-generating object is fixed relative to the display device. (Figs. 1, 2 and 4, para 61-68, 133-134. Step 408-412. Para 124 and figure 30A show the fixed light sources)

	Regarding claim 6, refer to rejection for claim 1 as Nayar already teaches various components of the device. (Para 152)

	Regarding claim 7, refer to rejection for claim 2.

	Regarding claim 8, refer to rejection for claim 3. 

	Regarding claim 10, refer to rejection for claim 5.

	Regarding claim 11, refer to rejection for claim 1.

	Regarding claim 17, refer to rejection for claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nayar et al. (US 20040070565 A1), in view of Kishita et al. (US 20100249953 A1), further in view of Jia et al. (US 20160054175 A1).
Regarding claim 4, Nayar already teaches the method of claim 1, 
However Nayar does not teach (i) wherein the light-generating objects are objects of a cabin of an automobile.
(ii) and where the display device is located at a fixed position inside the cabin of the automobile.
However regarding the aforementioned (i),
Kishita teaches wherein the first corresponding light-generating object is located at a fixed position inside the cabin of the automobile. (Para 43)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Nayar with Kishita to teach wherein the light-generating objects are objects of a cabin of an automobile so the car cabin can be properly illuminated.
However regarding the aforementioned (ii),
However Jia teaches display adjustment for a display used in a car. (Para 27)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Nayar with Jia to teach w where the display device is located at a fixed position inside the cabin of the automobile in order to improve image display quality when there is light source within a car effecting the image quality of the display in a car.

	Regarding claim 9, refer to rejection for claim 4. 

	Regarding claim 16, refer to rejection for claim 4. 

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nayar et al. (US 20040070565 A1),  further in view of Jia et al. (US 20160054175 A1).
Regarding claim 12, Nayar already teaches the method of claim 11, 
However Nayar does not teach wherein the display device is located at a fixed position inside a cabin of the automobile.
However Jia teaches display adjustment for a display used in a car. (Para 27)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Nayar with Jia to teach wherein the display device is located at a fixed position inside a cabin of the automobile in order to improve image display quality when there is light source within a car effecting the image quality of the display in a car.

Regarding claim 15, Nayar already teaches the method of claim 11, 
And Nayar further teaches  wherein the image capture device is located at a fixed position. ((Para 66, 109. Fig. 18 shows detectors 1702)
However Nayar does not teach wherein the image capture device is located at a fixed position inside the cabin of the automobile.
However Jia teaches display is located at a fixed position inside the cabin of the automobile. (Para 27)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Nayar with Jia to teach wherein the image capture device is located at a fixed position inside the cabin of the automobile in order to improve image display quality when there is light source within a car effecting the image quality of the display in a car by locating the detectors around the display as taught by Nayar.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nayar et al. (US 20040070565 A1),  in view of Jia et al. (US 20160054175 A1), further in view of Kishita et al. (US 20100249953 A1).
	Regarding claim 13, Nayar and Jia already teach the method of claim 12, 
	However Nayar and Jia do not teach wherein the first corresponding light-generating object is located at a fixed position inside the cabin of the automobile.			However Kishita further teaches wherein the first corresponding light-generating object is located at a fixed position inside the cabin of the automobile. (Para 43)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Nayar with Kishita to teach wherein the first corresponding light-generating object is located at a fixed position inside the cabin of the automobile so the car cabin can be properly illuminated.

	Regarding claim 14, Nayar, Jia and Kishita already teach the method of claim 13, 	and Nayar further teaches wherein the predefined location information specifies information usable to determine a fixed relative location or distance between the first corresponding light-generating object and the display device. (Para 66, 109. Locations of the imagers/detectors)

Response to Arguments
Applicant's arguments filed 11/11/2022 have been fully considered but they are not persuasive. 
On pages 7-9, applicant alleged that “The Office Action states "Please note that the properties of the lights sources are stored as the brightness and direction of the lights sources are detected and calculated which means they are stored in order to carry out the compensation. Please note that in order to detect the light sources, various information regarding the light sources would need to [be] stored and measured prior in order for the detection to happen." Office Action at pp. 3-4. There is no support for this assertion that Nayar inherently teaches one or more predefined properties being measured and stored prior to the capturing the one or more images of the scene facing the display device or predefined location information. 
Navar does not teach, even inherently, the one or more predefined properties of claims 1 and 6 or the predefined location information of claim 11. 
Navar does not expressly teach any predefined properties. 
The Office Action cites to Nayar at paragraphs [0061]-[0068], [0109], and [0133]-[0134] in connection with "receiving one or more predefined properties" subject matter of claims 1 and 6, as well as the predefined location information of claim 11. Nayar only teaches determining information, such as depth, based on incident light rays-indeed, in connection with claim 11, the Office Action cites paragraphs [0066] and [0109] specifically, but each of these paragraphs clearly fails to teach predefined properties or predefined location information as recited in the claims. 
Paragraphs [0061]-[0069] of Nayar teach that incident light rays from an environmental light source that hit a display are detected and this detected information is used to determine information regarding the characteristics of the incident light rays, such as location, direction, brightness, etc. The characteristic information is used along with information about the display surface (e.g., reflectance characteristics) to generate an image of an object. Nayar at [0061]- [0069], FIGS. 1 and 4. 
Paragraph [0109] discusses numerous ways to measure an illumination field using photodetectors and computing an energy estimate at a particular point. 
Paragraphs [0133]-[0134] of Nayar teach a one-time calibration procedure that discusses characteristics of a pixel of an input image as well as a process for cancelling out spurious light signals. 
The Office Action states, "[T]he properties of the lights sources are stored as the brightness and direction of the lights sources are detected and calculated which means they are stored in order to carry out the compensation." Office Action at p. 3. The brightness and direction are determined from the incident light and, accordingly, does not teach "the one or more predefined properties being measured and stored prior to the capturing the one or more images of the scene facing the display device." Furthermore, claim 11 as amended recites, inter alia, "the predefined location information is predefined prior to the capturing the one or more images of the scene facing the display device." Nayar does not teach the subject matter of the claims. 
 Navar does not inherently teach any predefined properties. 
The fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. In re Rijckaert, 9 F.3d 1531, 1534, 28 USPQ2d 1955, 1957 (Fed. Cir. 1993) (reversed rejection because inherency was based on what would result due to optimization of conditions, not what was necessarily present in the prior art); In re Oelrich, 666 F.2d 578, 581-82, 212 USPQ 323, 326 (CCPA 1981). 
"In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art." Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990). 
The Office Action states, "[I]n order to detect the light sources, various information regarding the light sources would need to [be] stored and measured prior in order for the detection to happen." Office Action at pp. 3-4. This suggests that the rejection relies upon inherency as a part of the alleged prima facie case of anticipation lodged in the Office Action and, specifically, that the "the one or more predefined properties being measured and stored prior to the capturing the one or more images of the scene facing the display device" of claims 1 and 6 and the predefined location information of claim 11 is inherently taught by Nayar. However, the Office Action did not provide any basis in fact and/or technical reasoning to support at all the conclusory determination that the above-discussed subject matter of the claims is inherently taught. In fact, Nayar expressly teaches determining certain properties based on the incident light rays, which the rejection treats as being akin to the captured images of the scene in the claims. Thus, Nayar seems to directly teach away from the claimed subject matter since Nayar teaches that the images/light must first be captured before determining such properties. 
Navar, taken alone or in light of the other cited art, does not render obvious the claims. 
The other prior art, Kishita and Jia, does not make up for the above-discussed deficiencies of Nayar and, for the reasons below, Nayar teaches away from the proposed modification. 
A person of ordinary skill in the art would not modify Nayar so as to meet the above- discussed subject matter of the claims, at least because doing so would render Nayar unsatisfactory for its intended purpose, MPEP § 2143.01(V), and would change the principle of operation of Nayar, MPEP § 2143.01(VI). 
As stated in MPEP § 2143.01(V), "If proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification," (citing In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984)). Here, the intended purpose of Nayar is to dynamically adjust an image based on characteristics of an incident light in order to adjust an image so that it appears more consistently when displayed on various devices experiencing non-uniform environmental lighting. See Nayar at [0005], [0010], and [0061]-[0069]. Modifying Nayar to use predefined properties of light generating objects is contrary to Nayar's touted dynamic system and process that determines such properties using incident light received at the time of image adjustment. See Nayar at Abstract ("By detecting the environmental illumination, the system can render an image which simulates 2-d or 3-d content (i.e., objects) as if the content were actually illuminated by the environmental lighting."). Thus, this strongly weighs against a finding that a person of ordinary skill in the art would have found it obvious to modify Nayar so as to meet the subject matter of the claims. 
As stated in MPEP § 2143 (VI), "If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious," (citing In re Ratti, 270 F.2d 810, 813, 123 USPQ 349, 352 (CCPA 1959)). The principle of operation of Nayar is to calculate properties from incident light rays in order to adjust an image so that it appears more consistently when displayed on various devices experiencing non-uniform environmental lighting. Modifying Nayar such that these properties are predefined devices would completely destroy its principle of operation of dynamically calculating such properties using incident light received at the time of image adjustment. See Nayar at Abstract ("By detecting the environmental illumination, the system can render an image which simulates 2-d or 3-d content (i.e., objects) as if the content were actually illuminated by the environmental lighting."). Thus, this strongly weighs against a finding that a person of ordinary skill in the art would have found it obvious to modify Nayar so as to meet the subject matter of the claims. 
Therefore, Applicant respectfully submits that the prior art does not teach or render obvious claims 1, 6, and 11. Accordingly, Applicant respectfully requests that this rejection be withdrawn and that claims 1, 6, and 11, as well as dependent claims 2-5, 7-10, and 12-17, be allowed.”
Examiner finds the argument not persuasive. In this case, as shown in Figs. 1 and 4, para 61-69, 133-134. Step 402-404,  the properties of the lights sources are stored as the brightness and direction of the lights sources are detected and calculated which means they are stored in order to carry out the compensation.  Please note that in order to detect the light sources, various information regarding the light sources would need to stored and measured prior in order for the detection to happen as para 82-100 talks about data acquisition of light sources which can include color, brightness and location.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG LIN/Primary Examiner, Art Unit 2626